Citation Nr: 0315382	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-03 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the residual of an 
injury of the low back.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The appellant served in the National Guard to include active 
duty training from March 5, 1979 to May 25, 1979, and on 
inactive duty for training on August 8 and August 9, 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for the residuals of a low back 
injury.  In January 2003, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for the residuals of a low back injury and 
to this extent, the appeal was allowed.  The Board then 
undertook additional development of the issue pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  Although the RO 
has not had the opportunity to review the new evidence in 
conjunction with the veteran's claim, the Board finds no 
error in deciding the claim, given the disposition.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993); Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  


FINDING OF FACT

The veteran's current low back disorder is related to an 
injury sustained during inactive duty training.


CONCLUSION OF LAW

The residuals of a low back injury were incurred during 
inactive duty training. 38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The new law and regulations include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In this regard, 
the RO notified the veteran of the requirements necessary to 
establish his claim in the statements of the case and 
supplemental statement of the case and in April 2001 letter 
from the RO.  He was also notified as to what evidence the VA 
would obtain.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002).  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  

Factual Background

A service medical examination in April 1979 that showed no 
abnormality of the veteran's spine.  Service medical records 
showed that while on inactive duty training the veteran was 
hospitalized on August 8, 1981.  At that time it was reported 
that he had developed back pain while jumping on maneuvers.   
He reported right lower quadrant pain radiating to the right 
leg and right testicle.  It was noted for clinical purposes 
that he had a longstanding history of back pain and that he 
had had a similar pain in the past that was associated with a 
back strain.  The diagnoses were back strain and right lower 
quadrant pain secondary to back strain.  In an August 1981 
medical examination and duty status report it was remarked 
that the appellant had been moving the base of a motor and he 
felt severe pain on the right side of his waist and back.  It 
was stated that the injury incurred in the line of duty.

Additional service medical records show that the veteran had 
complaints of back pain in 1982 and 1983 and that, in July 
1983, he was evaluated at an Army Medical Center where he 
reported a history of the sudden onset of low back pain with 
radiation to the right lower extremity.  The hospital summary 
includes references to an X-ray study showing narrowing of 
the L5-S1 disc space and a myelogram study that showed a 
small extradural defect at the L4-5 level on the left side.  
The appellant was treated conservatively and the discharge 
diagnosis was mechanical low back strain, without objective 
neurological deficit.  In a September 1983 report, the 
service department found that, after investigation, the 
appellant's condition was considered to be a natural 
progression of a condition that had existed prior to 
training.  

A September 1983 report from the National Guard states that 
the low back complaints were considered to be a natural 
progression of a condition, which had its onset prior to 
training.

The results of several medical examinations performed by both 
private and VA physicians, dated in 1984 and 1985, show that 
the appellant was variously diagnosed with several low back 
disorders.  These diagnoses included herniated disc disease 
at L4-L5 and L5-S1, as well as lower lumbar spondylosis, 
paravertebral myositis and radiculopathy of the left side.  


A statement of the veteran's private physician, dated in 
November 2000, includes a recitation of the appellant's 
medical history, including the history of training accident 
in August 1981.  The physician related the appellant's 
current symptomatology to the injury sustained in August 
1981.  

An examination was conducted by VA in April 2003.  The report 
of this evaluation includes an extensive recitation of the 
veteran's prior medical history taken from review of the 
claims folder.  Following the examination, the diagnoses were 
right L5 and S1 radiculopathy; degenerative disc disease L4-
L5 and L5-S1; bulging disc, with narrowing of the neural 
foramina; herniated lumbar disc L4-L5 and bulging disc L5-S1 
by CT scan and lumbar myositis, secondary to the above 
diagnoses.  The examiner stated that he believed that the 
veteran's diagnoses were consistent with the complaints made 
in 1981 and that there was a nexus.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

In this regard, the service medical records reflect that the 
veteran did sustain a low back injury on August 8, 1981 while 
on inactive duty training, diagnosed as a strain.  
Subsequently he continued to receive treatment for the low 
back disorder.  Both a private physician and a VA physician 
have related the veteran's current low back disorders to the 
August 8, 1981 injury.  The weight of the evidence does not 
contradict these opinions.   Accordingly, service connection 
for the residuals of a low back injury is warranted.


ORDER

Entitlement to service connection for the residuals of an 
injury of the low back is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

